Title: To John Adams from Thomas Barclay, 27 March 1786
From: Barclay, Thomas
To: Adams, John


     
      Dear Sir
      Madrid 27th. March 1786—
     
     I arrived here the 10th. and expect to be able to proceed to Cadiz in a few days, the Copys of three short Letters which I wrote to Mr. Jefferson, will place before you our Progress untill this day, when I had the pleasure of receiving through the hands of Mr. Carmichael The Kings Letter to the Emperor; informing him that it would be better the Peace should be made in Morocco than in Spain, and recommending the Object of the Mission to His Majesty’s Attention. The Count De Florida Blanca has also sent me Letters to General O-Riely at Cadiz, to the Consul General of Spain at Morocco, & to one of the Spanish Fathers placed at Mequinez for the Redemption of Captives; In short I have the greatest Reason to be pleased with the Part this Court has taken in the Affair which I think reflects much honor on Mr. Carmichaels Influence and Attention. To shew you at once the State in which I found the Business with Morocco situated on my arrival here, I send you Copy of a Letter written by the Count De Florida Blanca to Mr. Carmichael offering the intervention of His Catholic Majesty on the Idea of the Business being done here, with Mr. Carmichaels Reply. And I have now to add that I shall set forward with the most flattering prospects of success, hoping soon to be able to give you a satisfactory Account of the Business being finished; It will not perhaps be in my Power to write you very often, There are at this Place and at Vitoria, persons appointed to translate or decypher every suspicious paper & from them little can escape. Nothing new of consequence will

probably arrise untill I reach Morocco. If I [am] able to close the treaty to my satisfaction, I shall send it to you by Land and remain in Africa or Spain untill you return it with the Ratification, and I embrace this Opportunity of offering my services, if you want them, at Tunis & Tripoli, where I am certain this Court will on application give its weight to the Person employed at those places— If you should think my going farther than Morocco necessary, let me know as soon as possible your Intentions, that I may arrange Matters accordingly, and avail myself of the Disposition which this Court shews to serve us; Please to put your Letters under Cover to Mr. Carmichael unsealed that he may be at once Master of the Subject; situated as we are, we cannot leave this without being presented, which will be done I expect in a few days by the French Ambassador, when we will continue our Journey; but the Roads to Cadiz are in such shocking order that the Gentleman by whom I now write has been twenty four days coming from thence.
     Mr. Lamb purchased a Vessel of about 50 Tons at Barcelona, and sailed for Algiers the Eleventh with a Wind capable of placing him in Port the next day; He went under Spanish Colors which I hope may protect him, tho’ there is no Peace hitherto signed between the two Countries.
     A Person is expected every hour from Algiers who will be able to give a particular Account of Mr. Lamb, if I am so lucky as to see him, I will transmit you what I can learn and Mr. Carmichael will give you all the information he can collect—
     I am with great respect / Dear Sir / Your Most obed serv.
     
      Thos Barclay
     
    